DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the image" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim USPA_20180076412_A1 in view of Jin USPA_20170146710_A1.
1.	Regarding Claims 1-13, Kim discloses a display panel DP as a window film for a display device (Figs 1, 3, 8E, and 8F). The display panel comprises a circuit layer (“CL”) (in Fig. 3C) having a first surface and a second surface including a first adhesive layer (“ADP-AL1” in Figs. 8E and 8F), a base layer (“BL”) (Fig. 3C and “ADP-BL” in Figs. 8E and 8F) having a third surface and a fourth surface including a second adhesive layer (“ADP-AL2” in Figs. 8E and 8F). The display panel further comprises a cover layer (“ADP-CL1” in Figs. corresponding to claimed first color layer) disposed on at least one of said second and third surfaces (corresponds to multiple color layers on multiple surfaces), and a second cover layer (“ADP-CL2” corresponding to claimed second color layer) disposed below said cover layer (“ADP-CL1”) and disposed on at least one of said third and fourth surfaces wherein both layers can be colored (paragraph 0157). Further, the first surface is configured to provide an outermost surface, and the base layer (“BL”) is disposed below the circuit layer (“CL”).  Kim further discloses how there can be an area that allows light to pass through (paragraphs 0091, 0096, 0106, and 0131) and as a result an area that will block light; thereby corresponding to Applicants’ claimed limitations.  Furthermore, it can be gleaned from the Figs, that said cover layer (“ADP-CL1” in Figs. corresponding to claimed first color layer) and second cover layer (“ADP-CL2” corresponding to claimed second color layer) are disposed outside the area where light can pass through and therefore would lie in the light blocking area; as is being claimed in the instant, independent claims. Kim further discloses a display module including a non-bending area (corresponds to claimed non-bendable area) on a rear surface of the window member and a bending area (corresponds to claimed bendable) bent from the non-bending area (Abstract). Kim also discloses having its cover layers (corresponding to claimed colored layers) on both non-bending and bending areas (Abstract and Fig. 8F), as is being claimed by Applicants. 
 
2.	However, Kim does not explicitly disclose its cover layer (“ADP-CL1” corresponding to claimed first color layer) has an area greater than the area of its second cover layer (“ADP-CL2” corresponding to claimed second color layer).
3.	Jin discloses similar field of endeavor and further discloses the advantage in providing an improved appearance of the display device including the window member on which the aesthetic sense of a logo (corresponds to claimed image) layer is improved (paragraphs 0008, 0089-0100, and 0130; Figs. 4, 5A, 6A:  wherein the display panel 100 is at a lower portion of the third color layer 80).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first color layer’s area, of Kim, to be greater than its second color layer, as disclosed by Jin, due to desiring a more reliable window member and to prevent a negative appearance in case an error is generated in a process of aligning the first film, on which the first color layer is disposed, followed by the second film.  This would then ensure a proper appearance of the window member from being damaged when the lower color layers are misaligned.
5.	Although Kim in view of Jin does not suggest the claimed color choice, thicknesses, areas, and widths.  However, it is well-known in the art to modify thicknesses based on end-user specifications.  Applicants have not indicated how the claimed ranges result in unexpected or surprising properties.  While Kim in view of Jin does not explicitly teach all the instant claimed thicknesses, it is the position of the Examiner that it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine suitable thicknesses through routine or manipulative experimentation to obtain the best possible results, as these are variable parameters attainable within the art. Moreover, generally, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955). Applicants have not demonstrated any unexpected or unusual results, which accrue from the instant thicknesses ranges. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 19, 2022